         Case 5:20-cv-00869-ESC Document 21 Filed 06/03/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


GERARDO MARTINEZ,                              §
                                               §
                  Plaintiff,                   §                SA-20-CV-00869-ESC
                                               §
vs.                                            §
                                               §
ANDREW M. SAUL, COMMISSIONER                   §
OF THE SOCIAL SECURITY                         §
ADMINISTRATION;                                §
                                               §
                  Defendant.                   §

                                    FINAL JUDGMENT

       On this day, the Court affirmed the Commissioner’s decision finding Plaintiff not

disabled. For the reasons set forth in the Court’s memorandum opinion,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the decision of the

Commissioner of Social Security is supported by substantial evidence and is hereby affirmed.

       SIGNED this 3rd day of June, 2021.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE
